DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillis (U.S. Pub. No. 20090198388).
Regarding Claim 1, Hillis discloses a portable container system comprising: a container which comprises: a floor 20 (figure 1); four upwardly-extending sidewalls 14 (figure 1), wherein at least one of the sidewalls is hinged to allow the at least one sidewall to open outwardly 84/90 (figure 4); and a top wall 16 (figure 1); and a plurality of skids 102 (figure 4) contained within the container, wherein each skid comprises: a base (figure 3) and one or more upwardly extending members 26 (figure 3); and one or more cabinets mounted on the base or one or more upwardly extending members (Figure 3), wherein the one or more cabinets comprise: control power distribution panel cabinets, human-machine interface cabinets, programmable logic controller-redundancy cabinets, network cabinets, or remote I/O cabinets (paragraph 64,65).
Regarding Claim 2, Hillis discloses a hinged door in the at least one hinged sidewall 84/90 (figure 4) which is sized and configured for a human to open, close and pass through (capable of allowing a human to open, close and pass through).
Regarding Claim 3, Hillis discloses the container is configured to be installed exterior to a building and manage the building controls within the building (capable of being installed exterior to a building; paragraphs 14, 42-44).
Regarding Claim 4, Hillis discloses the container is configured to be installed atop a roof of a building and manage the building controls within the building (capable of being installed atop a roof of a building; paragraphs 14, 42-44).
Allowable Subject Matter
Claims 5-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J VOLZ/Examiner, Art Unit 3733